Order, Supreme Court, New York County (Lottie E. Wilkins, J.), entered August 24, 2004, which denied plaintiffs motion to set aside the verdict in defendants’ favor, unanimously affirmed, without costs.
The jury’s determination that defendants’ brief delay in returning plaintiffs mother’s ashes was justified, under the circumstances, is supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 133-134 [1985]). The verdict also is not irrational as a matter of law (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]).
We have examined plaintiffs remaining contentions and find them without merit. Concur—Buckley, P.J., Mazzarelli, Marlow, Sullivan and Sweeny, JJ.